Case 2:20-cv-00464-AWA-RJK Document 1 Filed 09/15/20 Page 1 of 3 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

  UNITED STATES OF AMERICA
  for the use and benefit of
  LEAD BY DESIGN, LLC

                                 Plaintiff,


  vs.                                                  CIVIL ACTION NO.:


  FIDELITY & DEPOSIT COMPANY OF MARYLAND,

         Serve: Corporation Service Company, Registered Agent
                Bank of America Center, 16th Floor
                1111 East Main St.
                Richmond, VA 23219

                                  Defendants.

                                        COMPLAINT

         Plaintiff, the United States of America, for the use and benefit of Lead By Design,

  LLC (hereafter “LBD”) states its Complaint as follows:

         1.      This Court has jurisdiction over this matter pursuant to the Miller Act,

  Title 40, U. S. C. § 3131, et seq.

         2.      LBD is a corporation incorporated under the laws of the Commonwealth

  of Virginia having its main place of business in the City of Newport News, Virginia.

         3.      Fidelity & Deposit Company of Maryland (hereafter “F&D”) is a

  compensated corporate surety authorized to conduct business in the Commonwealth of

  Virginia.


         4.      The United States of America through the US Department of the Navy,
Case 2:20-cv-00464-AWA-RJK Document 1 Filed 09/15/20 Page 2 of 3 PageID# 2




  entered into a Contract with Southeast Cherokee Construction, Inc. (hereafter “SCC”) for

  LBD to provide certain improvements to property on the project known as IB Barracks

  Renovation, NS, Norfolk, Virginia, (Contract No. N4008517D1191/N4008517F4513)

  (hereafter the “Project”).

         5.      SCC, as principal and F&D, as surety, provided a Standard Form 25A

  Payment Bond for the Project binding SCC as principal, and F&D as surety, to make

  prompt payment to all persons supplying labor and material in the prosecution of the

  work provided for on the Project (hereafter the “Payment Bond”). A true and accurate

  copy of the Payment Bond is attached hereto as Exhibit A and incorporated herein.

         6.      Thereafter, SCC entered into a Subcontract with LBD to provide labor,

  equipment and materials to accomplish floor and tile work pursuant to the requirements

  of the Project (hereafter the “Subcontract”).

         7.      LBD has completed ninety five (95%) its Subcontract work, with changes

  thereto and is owed by SCC a Subcontract balance for labor, equipment and materials

  supplied by it on the Project in the amount of $26,470.44 plus pre and post judgment

  interest and all costs of collection including attorney’s fees. LBD was prevented from

  completing the last five percent (5%) of the Subcontract work due solely to the actions

  and inactions of SCC.

         8.      F&D, as surety, is liable and responsible on its Payment Bond, for

  payment of the $26,470.44, owed and unpaid by SCC to LBD for labor, material and

  equipment furnished by LBD in prosecution of its Subcontract work on the Project.

         9.      This suit is filed less than one (1) year, but more than ninety (90) days




                                                  2
Case 2:20-cv-00464-AWA-RJK Document 1 Filed 09/15/20 Page 3 of 3 PageID# 3




  from the last date on which LBD last furnished labor, equipment or materials to the

  Project.

         10.     SCC entered into the Subcontract with LBD in the State of Virginia and

  performed material portions of the work required by the Subcontract at NS Norfolk in

  Norfolk, Virginia, which is within the venue limits of the United States District Court for

  the Eastern District of Virginia, Norfolk Division.

         WHEREFORE, the United States of America, for the use and benefit of Lead By

  Design, LLC demands judgment against Fidelity & Deposit Company of Maryland in the

  amount of $26,470.44, plus pre and post judgment interest from February 9, 2020 and all

  costs and expenses incurred herein including reasonable attorney’s fees.


                                        UNITED STATES OF AMERICA
                                        for the use and benefit of
                                        LEAD BY DESIGN, LLC.



                                        By:    /s/ David A. Hearne
                                                Of Counsel



  David A. Hearne, Esq. (VSB #28674)
  ReavesColey, PLLC
  505 Independence Pkwy., Ste. 103
  Chesapeake, VA 23320
  Phone: (757) 410-8066
  Fax: (757) 410-8258
  david.hearne@reavescoley.com




                                               3
